                                 UNITED STATES DISTRICT COURT
 1
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                    OAKLAND DIVISION

 3
 4   SIERRA CLUB, et al.,
 5                                                                               No. 4:19-cv-00892-HSG
                          Plaintiffs,
 6
             v.                                                    ORDER GRANTING
 7                                                                 ENLARGEMENT OF TIME TO
     DONALD J. TRUMP, et al.,
 8                                                                 FILE PROPOSED SCHEDULE
                          Defendants.                              FOR BRIEFING THE TREASURY
 9                                                                 FORFEITURE FUND CLAIMS
10
11
12           Upon consideration of the parties’ stipulation submitted on January 21, 2020, and for
13   good cause shown, the Court hereby orders:
14           Parties will submit a proposed schedule for briefing the Treasury Forfeiture Fund claims
15   on or before February 4, 2020.
16
17   IT IS SO ORDERED.
18
              DATED: January 21, 2020
19                                                                HAYW
                                                                  HAYWOOD
                                                                     YWOOD S. GILLIAM, JR.
                                                                     YW
                                                                  United States District Judge
20
21
22
23
24
25
26
27
28


     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Order
                                                                1
